               IN THE UNITED STATES DISTRICT COURT FOR
                   THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

LOLA M. SMITH,                          )
                                        )
            Plaintiff,                  )
                                        )
      v.                                ) Case No. 1:20-cv-333-RAH
                                        )
RYAN D. MCCARTHY,                       )
Secretary, U.S. Department of the Army, )
                                        )
            Defendant.                  )

                                      ORDER

      On March 3, 2021, the Magistrate Judge recommended that the Defendant’s

Motion to Dismiss (Doc. 12) be granted and this case be dismissed with prejudice.

On March 16, 2021, Plaintiff Lola M. Smith filed Objections (Doc. 19) to the

Recommendation (Doc. 18).         After careful review and consideration of the

Objections, and upon independent review of the Recommendation of the

Magistrate Judge and the file in this case, it be and is hereby

      ORDERED as follows:

      1.      The Recommendation of the Magistrate Judge (Doc. 18) is

           ADOPTED.

      2.      The Objections (Doc. 38) are OVERRULED.

      3.      The Motion to Dismiss (Doc. 12) is GRANTED in favor of the

           Defendant and this case is DISMISSED with prejudice.
DONE, on this the 23rd day of June, 2021.


                               /s/ R. Austin Huffaker, Jr.
                        R. AUSTIN HUFFAKER, JR.
                        UNITED STATES DISTRICT JUDGE
